DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant’s election without traverse of the invention of Group V (claims 1 and 10-20) in the reply filed on 07/07/2022 is acknowledged.

Claims 2-9 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions. 

Claims 1 and 10-20 are presently under consideration.



3. The following is a quotation of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4. Claims 1 and 12-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

Specifically, the inventor or a joint inventor is not in possession of a generically recited “antagonist” of a generically recited “immune checkpoint.”  

The genus of “antagonists” is defined solely by the function, without any structural features or structure-function relationships characteristic of the molecules encompassed by the genus.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. MPEP 2163(II)(A)(3)(a)(ii).

Original claims 7 and 8 exemplify numerous types of immune checkpoint antagonists, including tyrosine kinase inhibitors, alkylating agents (dacarbazine, temozolomide), a cytokine (IL-2), an antibody (ipilimumab), siRNA, microRNA, double stranded RNA, dicer substrate RNA, ribozyme and aptamer, TALENs (transcription activator-like effector nuclease), and ZFNS (zinc finger nuclease).  Furthermore, as a skilled artisan would be aware, these structurally diverse classes of compounds represent only a fraction of the vast universe of chemical and biological agents which may antagonize any of a broad variety of components of immune checkpoint circuitry.  

The specification does not appear to provide a specific definition of immune checkpoint.  The meaning of the term “immune checkpoint,” as used in the art, may depend on the context, but is generally understood to refer to a plurality of regulatory pathways of the immune system.  As such, immune checkpoint mechanisms involve numerous highly diverse players, such as extracellular components and soluble mediators, receptor and ligand proteins expressed on cell surface, as well as protein kinases, phosphatases and transcription factors which transmit the signals.  See, for example, reviews by Beldi-Ferchiou et al. (2017), Dhanak et al. (2017), Janakiram et al. (2017), Khoja et al. (2017), Marcucci et al. (2017), Ohta A. (2016), and Qi et al. (2017).  Checkpoint components may be expressed in a broad variety of immune and non-immune cell types, and have complex pleiotropic effects on different aspects of multiple immune processes (Id).  

Claim 10 recites approximately 50 “immune checkpoint associated proteins,” and the list is far from exhaustive.  Some immune checkpoint molecules do not yet have defined receptors or ligands, the role of certain molecules in immune checkpoint regulation is being continuously reevaluated, and new prospective immune checkpoint pathways are being proposed.  See e.g. reviews by Allard et al. (2017), Chikuma et al. (2017), Kang et al. (2016), Ni et al. (2017), and Tinoco et al. (2017).

Given the vast structural diversity of compounds encompassed by the genus of immune checkpoint antagonists, and in the absence of a disclosure of a representative number of species falling within the scope of the genus, or of a description of sufficiently detailed, relevant identifying characteristics, such as complete or partial structure, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics, the skilled artisan cannot envision the range of compounds encompassed by the instant claims, based upon the knowledge in the art and the disclosure provided in the specification as-filed.  See MPEP 2163.  Consequently, Applicant was not in possession of the genus of immune checkpoint antagonists.



5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. Claims 1 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharpe et al. (US 20180303922; see entire document).

Sharpe teaches and claims a method of reducing or stopping hyperproliferative growth of cancer cells, comprising a step of inhibiting the expression of PD-1 in T cells in vivo (e.g. claims 71, 77), wherein the T cells are contacted with a CRISPR guide RNA that hybridizes with PD-1 genomic sequence and a nucleotide sequence encoding a Cas9 protein (e.g. claims 87, 90), and further comprising administering a vaccine to the subject (e.g. claim 108), which comprises tumor-associated antigens such as Mage-1, gp-100, or patient-specific neoantigens (e.g. [0302]-[0307], [0349]).  Administration of the above agents to a subject inherently involves a composition comprising the agents, thereby placing Sharpe’s teachings within the scope of the instant claims.

Claim 13 is included in the rejection, because administration of a polypeptide in the form of a nucleic acid encoding the polypeptide is routine in the art, and as such would be at once envisaged by a skilled artisan.  Claim 15 is included, because the method is also applicable to foreign antigens (e.g. [0302]).  Claims 19 and 20 are included, because administration of patient-specific neoantigens requires knowledge of their amino acid sequence, and because in order to elicit an immune response, the neoantigens must bind to MHC-Class I or MHC-Class II molecule.


7. Conclusion: no claim is allowed.


8. The following prior art is cited of record but not presently relied upon:

US 20160130345 claims a method comprising administration of a composition comprising an RNA encoding a tumor antigen and a PD-1 pathway inhibitor.

US 20050201994 and US 20100111973 claim methods comprising administration of a composition a tumor antigen and a CTLA-4 inhibitor.

The following US Pat. Pubs teach using CRISPR-CAS9 system to inactivate immune checkpoints: 20170304418, 20170165332, 20180119122, 20170152506, 20170067021, 20170020922, 20160272999, 20170175128, 20180325955, 20180289805, 20140120622.


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644